SUMMARY ORDER

Plaintiff-Appellant Jeffrey Negron appeals from a judgment of the United States District Court for the District of Connecticut (Stefan R. Underhill, Judge) entered September 18, 2003, granting Defendant-Appellee Rexam Cosmetic Packaging Co., Inc.’s (“Rexam”) motion for summary judgment on Negron’s claims, under 42 U.S.C. § 1981, of racial discrimination and retaliation.1 On appeal, Neg-ron asserts that there are genuine issues of material fact as to whether he was subject to a hostile work environment and whether his supervisors at Rexam retaliated against him for complaining about incidents of racial discrimination.
We review the District Court’s grant of summary judgment to Rexam de novo and construe the evidence in the light most favorable to Negron, drawing all reasonable inferences in his favor. See Mount Vernon Fire Ins. Co. v. Belize NY, Inc., 277 F.3d 232, 236 (2d Cir.2002). Summary judgment is appropriate only in those cases where there is “no genuine issue as to any material fact and ... the moving party is entitled to a judgment as a matter *770of law.” Fed. R. Civ. P. 56(c). Having reviewed the record, we affirm for substantially the reasons stated by the District Court.
“In order to survive summary judgment on a claim of hostile work environment harassment, a plaintiff must produce evidence that the workplace is permeated with discriminatory intimidation, ridicule, and insult, that is sufficiently severe or pervasive to alter the conditions of the victim’s employment.” Cruz v. Coach Stores, Inc., 202 F.3d 560, 570 (2d Cir.2000) (internal quotation marks omitted). The District Court held that the racial harassment alleged by Negron “was not so pervasive or consistent or even intense that a reasonable jury could find that there was a hostile work environment.” We agree that Negron’s allegations — that on a handful of occasions his coworker addressed him using a racial epithet, including once over the loudspeaker — are insufficient to establish a hostile work environment. See Quinn v. Green Tree Credit Corp., 159 F.3d 759, 767-68 (2d Cir.1998) (explaining the “variety of factors” that inform the hostile work environment inquiry including “ ‘the frequency of the discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an employee’s work performance’ ”) (quoting Harris v. Forklift Systems, Inc., 510 U.S. 17, 21, 114 S.Ct. 367, 126 L.Ed.2d 295 (1993)).
The District Court also determined that Negron’s “retaliation claim fails primarily because there’s not been an adverse employment action taken in response to a complaint of racial harassment.” We have not limited the definition of an “adverse employment action” to instances of “job termination or reduced wages or benefits.” Wanamaker v. Columbian Rope Co., 108 F.3d 462, 466 (2d Cir.1997). In some cases, “less flagrant” forms of reprisals, including “unchecked retaliatory harassment, if sufficiently severe, may constitute adverse employment action.” Richardson v. New York State Dep’t ofCorr. Serv., 180 F.3d 426, 446 (2d Cir.1999). Nevertheless, we agree with the District Court that, although the posting of the photographs was humiliating to Negron, no reasonable jury could find that the incident resulted in a “materially adverse change in the terms and conditions of [his] employment." Id. (internal quotation marks omitted). Neg-ron’s other allegations of retaliation are also insufficient to meet this standard.
We have considered all of Negron’s other arguments and find them to be without merit. Accordingly, the judgment of the District Court is AFFIRMED.

. Although the individual defendants, Ronald Canty, Todd Kneas and Richard DiNicola, still appear in the official caption, Negron dismissed the claims against those defendants in a stipulation of partial dismissal filed on February 6, 2003.